Citation Nr: 1409231	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.
	
2.  Entitlement to service connection for residuals of a stroke claimed as blackouts, stress, vision loss.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.  

These matters come before the Board of Veterans' Appeals (Board) from the December 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) and the May 2009 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In regard to the Veteran's claim of service connection, although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the December 2008 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the December 2008 rating actions did not become final and remained pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the December 2008 rating action is the proper determination certified for appellate review.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran does not have residuals of a stroke 


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability evaluation for migraine headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a Diagnostic Code (DC) 8100 (2013).

2.  The criteria for service connection for residuals of a stroke claimed as blackouts, stress, vision loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a September 2008 letter, sent prior to the initial unfavorable decisions issued in December 2008 and May 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, VA Vocational Rehabilitation records, private treatment records, records from the California Department of Corrections and Rehabilitation, and lay statements have been obtained and considered.

The Veteran was afforded VA examinations to address his claims, which were adequate because the examiner discussed the Veteran's medical history, described the Veteran's current symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Initial Rating Claim

The RO granted service connection for headaches in May 2009, and assigned a 30 percent rating effective August 14, 2008.  The Veteran has appealed this rating.

The Veteran contended in his February 2010 notice of disagreement that he felt the VA was conservative in weighing and measuring the severity of his migraine headaches in his March 2009 VA examination.  In his April 2011 VA Form 9, the Veteran stated his ability to work has and continues to be hampered by his continuous, frequent, and prostrating migraine headaches.  The Veteran stated these headaches have and continue to cause financial detriment to his family and him because he is not able to work and was terminated due to missing many days of employment.  He explained that his migraines come at awkward and unannounced times, causing him to have to leave work, go home, and lay down because of their intensity.  He reported that over the course of the year, his headaches worsened.  He reported the frequency of his migraines had increased to over 3-8 times per month with prostrating attacks and occurrences 2-4 times per month.  He stated the frequency of his migraines caused him many times to be bedridden and incapacitated.  He stated the pain he experiences is pressure over his right eye, causing problems with his vision, including blurred vision, problems focusing and thinking properly, periods of diarrhea, exhaustion, and vomiting.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Migraine headaches warrant a 50 percent rating when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating applies where there are characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124a Diagnostic Code 8100.   

In March 2009, the Veteran was afforded a VA examination.  He reported the frequency of attacks as 1 to 2 weeks and the duration of the attacks as 3-4 hours.  He reported flare ups, possibly precipitated by stress.  He reported the severity as 8/10 and that he cannot drive, must lay down in a quiet room, and experiences fatigue and weakness.  He reported the attacks are prostrating in nature.  He further reported that he is a pastor and is unable to do his ministry when he has a migraine and unable to do chores at home.  The examiner found his pupils normal, extraocular muscle function intact, no nystagmus, cranial nerves II-XII grossly intact, upper and lower extremity strength normal, Romberg negative, tandem walk normal, tip-toe walk normal, and heel walk normal. 

At the July 2011 VA examination, the Veteran reported headaches occurring two to three times per week for two to three hours in duration.  The examiner opined there was moderate function impairment on the Veteran's occupation, regarding concentration, and comprehension during the intermittent headaches.  The examiner also opined there was moderate function impairment on the Veteran's daily activities such as prolonged walking, sustaining strenuous activities, and concentrating during intermittent headaches.  The Veteran reported having the ability to do mild daily activities such as having a conversation on the phone, washing dishes, or using a computer.  The examiner opined that the Veteran's migraine headaches do not render him unable to secure and maintain sedentary employment.  However, the examiner opined that the Veteran's migraine headaches render him unable to secure and maintain physical employment.  The examiner opined that during a headache episode, the Veteran is unable to engage in any type of physical activities such as heavy lifting or carrying.  

Additional post-service VA treatment records continue to show that the Veteran receives treatment for his service-connected headaches.  In January 2010, the Veteran reported experiencing 12-15 headaches each month.  He enclosed a copy of his journal from January 2009 through February 2010 identifying the days he experienced headaches, causing him to lay prostrate and miss work, school, and quality time with his family.  The Veteran reported that each episode lasted six to eight hours and many times the entire day, depending on the severity of the migraine, including blurred vision and upset stomach. 

The Veteran is competent to report experiencing prostrating headaches multiple times per month.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds that the Veteran's statements are credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

By letter dated April 2011, the Veteran's private treating physician, Dr. N.L., noted that the Veteran reported his headaches cause him so much pain that he can no longer stand up or continue with his work.  A lay statement from Carla Howard dated January 2010 reported the Veteran had migraine headaches 2-3 times per week.  

The record shows the Veteran's migraines are productive of severe economic inadaptability.  The Veteran was terminated from his position as senior pastor in 2011 because the Board of Directors concluded his ongoing medical condition prevent him from continuing to fulfill his responsibilities as senior pastor as noted in a letter from the Veteran's employer dated February 2011.  Additionally, in September 2011, the Department of Veterans Affairs Vocational Rehabilitation determined it was not reasonably feasible to continue with any vocational rehabilitation leading toward employment as the Veteran reported two to three headaches per week and that during those times he was unable to focus on work.  Accordingly, the Department of Veterans Affairs Vocational Rehabilitation determined that employment was not currently a viable option.

Based on the foregoing, the Board finds that a 50 percent rating is warranted for the Veteran's service-connected migraine headaches because he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 3d. 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's migraine disability, such as the Veteran's service-connected migraine disability is productive of frequent prostrating and prolonged headaches and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's migraine disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2013).  Here, however, the Veteran withdrew his claim for TDIU in a statement dated February 2013.  Accordingly, the Board will not consider the issue of TDIU. 

III. Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran essentially contends he had a stroke in service, and seeks service connection for its residuals.  He has identified a number of symptoms he associates with his stroke, namely blackouts, stress and vision loss.  His sister, in a January 2010 letter, recalled the Veteran told her during service he had a stroke.  

The Veteran is not shown to have any medical competence to establish he had a stroke, and therefore, his assertions to that effect whether during service or since are not probative.  

As it happens, brain scans accomplished in 2010, establish the Veteran did have a stroke at some point.  Significantly, however, the Veteran's private physician noted it had produced no deficits.  The physician also remarked in a February 2010 letter, it was unrelated to the Veteran's military service.  

As the only competent/medical evidence in this case fails to show the Veteran has any residual disability from a stroke related to service, there is no basis upon which to establish service connection.  

ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 50 percent disability rating for migraine headaches is granted.
	

Service connection for residuals of a stroke claimed as blackouts, stress, vision loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


